ORDER

PER CURIAM.
Alphonso Fagala appeals from the trial court’s judgment after a bench trial finding him guilty of felony unlawful possession of a firearm, Section 571.070,1 and misdemeanor following too closely, Section 304.017. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err or abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 30.25(b).

. All statutory references are to RSMo 2006, unless otherwise indicated.